DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 22 March 2021.  Claims 1-7, 9-17 and 19-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Slembrouck (US 8,205,168 B1) in view of Naderi (US 2012/0042279 A1).
Per claim 1, Van Slembrouck discloses a method (e.g., method 100 as shown in Fig. 7; column 4, lines 63--65) of and system (e.g., computer system 1 as shown in 
determining, by a scroll manager (e.g., layout manager 18 as shown in Fig. 2) of a web browser (e.g., display application 12 as shown in Fig. 1) executing on a computing device (e.g. computer system 1 as shown in Fig. 1; column 3, lines 10-26), a ratio of a first dimension of a first portion of a webpage visible within a viewport  of the web browser  (e.g., page 30-2 as shown in Fig. 3 illustrates a first dimension of a first portion of a webpage visible within a viewport) to a second dimension of an entirety of the webpage (e.g., length of scrollbar 32) based at least on a dimension of each of a plurality of elements identified by the webpage (e.g., Block 104 as shown in Fig. 7; Abstract; column 1, lines 51-64; column 3, lines 50-55; column 4, lines 63-67; column 5, lines 5-11; Examiner’s Note: Examiner broadly and reasonably interprets the scrollbar definition described by Van Slembrouck to be a ratio of a first dimension of a first portion of a webpage visible within a viewport of the web browser to a second dimension of an entirety of the webpage based at least on a dimension of each of a plurality of elements identified by the webpage since Van Slembrouck teaches a scrollbar 32 representing the entirety of  the content and a ratio determined by dividing the length of the scrollbar 32 into a plurality of equally sized segments, e.g., 32A-32D as shown in Fig. 3, with each segment corresponding to a respective one of the pages.), the first portion of the webpage stored onto a storage of the computing device (e.g., Block 102 as shown in Fig. 7; column 3, lines 40-49; column 4, lines 
setting, by the scroll manager, prior to loading any other portion of the webpage onto the storage and displaying within the viewport of the web browser (column 4, lines 63-67 to column 5, lines 1-11; Examiner’s Note:  Prior to loading any other portion of the webpage onto the storage and displaying within the viewport of the web browser,  Van Slembrouck accesses a layout identifying placement of content units in one or more pages 102 and generates a scrollbar definition identifying segments and a thumb 104), a scroll thumb dimension within a scroll bar of the web browser based on at least the ratio of the first dimension to the second dimension (e.g., Block 106 as shown in Fig. 7; column 5, lines 21-34 );
 receiving, by the scroll manager, an interaction on the scroll bar of the web browser to arrive at a position within the webpage relative to the second dimension to be displayed within the viewport of the web browser(e.g., Blocks 112-114 as shown in Fig. 8; column 5, lines 61-67); but does not expressly disclose:
selecting, by the scroll manager responsive to the interaction, a second portion of the webpage corresponding to the first dimension about the position to load onto the storage 
identifying, by the scroll manager from the plurality of elements identified by the webpage, one or more elements to be included in the second portion of the webpage about the position
replacing, by the scroll manager, the first portion of the webpage visible within the viewport with the second portion corresponding to the first dimension about the position by displaying the one or more elements included in the second portion loaded on the storage, without loading an intervening portion of the webpage between the first portion and the second portion.
Naderi discloses:
selecting, by the scroll manager (e.g., scroll indicator 404 as shown in Fig. 4; paragraph [0048]) responsive to the interaction, a second portion of the webpage corresponding to the first dimension about the position to load onto the storage In addition, a sliding bar or scroll indicator (e.g., 404) may also be included in the scrollbar, and a selection of a portion of the selected page for display can be made by using this scroll indicator 910 ...  “; Examiner’s Note: Naderi teaches receiving a selection of a portion of the selected page using the scroll indicator in the scrollbar on the user interface.); 
identifying, by the scroll manager from the plurality of elements identified by the webpage(e.g., scroll indicator 404 as shown in Fig. 4), one or more elements to be included in the second portion of the webpage about the position(paragraph [0049]; paragraph [0052]; paragraph [0059]; paragraph [0061]; Examiner’s Note: Naderi teaches a scroll indicator 404  identifying portions of a webpage. Based on its positon, the user can identify what portion of a page is to be shown. Naderi 
replacing, by the scroll manager, the first portion of the webpage visible within the viewport with the second portion corresponding to the first dimension about the position by displaying the one or more elements included in the second portion loaded on the storage, without loading an intervening portion of the webpage between the first portion and the second portion (e.g., ’Receive a selection of a portion of the selected page using a scroll indicator in the scrollbar’ 910 and  ‘Display the selected portion of the selected page in the main window on the interface’ 912 as shown in Fig. 9; paragraph [0067], “ … The selected portion of the selected page is accordingly displayed in the main window on the user interface 912, thus completing the process 914.  “; Examiner’s Note: The user can move the scroll indicator 404 to designated portions marked by index 408 such as the ‘D’ shown in Fig. 4 to cause the portion represented by the index be loaded into the main window without loading intervening portions. ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-page data accessing of Naderi with the page navigation methods and systems of Van Slembrouck for the purpose of navigating to a selected webpage portion without excessive vertical and horizontal user hand movements as suggested by Naderi (paragraph [0005)).
Per claim 2, 
receiving, by the scroll manager, a second interaction on the scroll bar of the web browser corresponding to a second position within the webpage relative to the second dimension (Van Slembrouck, e.g., blocks 112-114 as shown in Fig. 8; column 5, lines 61-67 );
determining, by the scroll manager, that the second interaction on the scroll bar matches a predefined interaction (Van Slembrouck, e.g., Block 116 as shown in Fig. 8; column 6, lines 6-23); and 
storing, by the scroll manager, responsive to the determination that the second interaction matches the predefined interaction, a second portion of the webpage corresponding to the first dimension about the second position within the webpage relative to the second dimension (Van Slembrouck, e.g., Figs. 11-12 illustrates moving thumb 36 towards segment 32C to cause window 30-3 to be displayed; column 5, lines 55-60).
Per claim 3, Van Slembrouck  and Naderi disclose the method of claim 2, further comprising:
receiving, by the scroll manager, subsequent to arriving at a third position within the webpage relative to the first dimension, a third interaction on the scroll bar to arrive at the second position within the webpage relative to the second dimension to be displayed within the viewport of the web browser(Van Slembrouck, column 6, lines 24-33); and
retrieving, by the scroll manager, from storage, the second portion of the webpage corresponding to the first dimension about the second position, without loading portions outside the second portion of the webpage (Van Slembrouck, Examiner’s Note:  Van Slembrouck discloses in cases where the user moves the thumb 36 from segment 32B as shown in Fig. 11, the thumb 36 snaps to segment 32C cause page 30-C as shown in Fig. 12.  Thus, the entire page 30-3 is displayed when the thumb snaps to segment 32C.
Per claim 4, Van Slembrouck and Naderi disclose the method of claim 2, further comprising inserting, by the scroll manager, responsive to determining that the second interaction matches the predefined interaction, an indicator at a point of the scroll bar of the browser corresponding to the second portion of the webpage (Van Slembrouck, column 5, lines 21-34; clam 7 of Van Slembrouck).
Per claim 5, Van Slembrouck  and Naderi disclose the method of claim 1, further comprising:
determining, by the scroll manager, subsequent to loading an initial portion of the webpage within the viewport of the web browser, that the second dimension of the entirety of the webpage exceeds the first dimension of the portion of the webpage visible within the viewport by a predetermined margin(Van Slembrouck, column 6, lines 6-23); and
wherein setting the scroll thumb dimension further comprises setting the scroll thumb dimension responsive to determining that the second dimension exceeds the first dimension by the predetermined margin(Van Slembrouck, column 6, lines 34-44; Examiner’s Note: The thumb 36 snaps to the segment it mostly resides in “wins” as described in column 6, lines 6-9).
Per claim 6, Van Slembrouck and Naderi disclose the method of claim 1, wherein setting the scroll thumb dimension further comprises setting the scroll thumb 
Per claim 7, Van Slembrouck  and Naderi disclose the method of claim 1, wherein selecting the second portion of the webpage further comprises:
calculating a range corresponding to the first dimension about the position within the webpage based on the ratio of the first dimension to the second dimension, the range including an initial position and a terminal position of the second portion of the webpage to be displayed within the viewport of the webpage(Van Slembrouck, column 5, lines 5-11); and 
loading data corresponding to the second portion of the webpage between the initial position and the terminal position of the range calculated based on the first dimension to the second dimension (Van Slembrouck, column 5, lines 12-20).
Per claim 9, Van Slembrouck  and Naderi disclose the method of claim 1, further comprising limiting, by the scroll manager, loading of the webpage to the second portion of the webpage for display within the viewport of the web browser (Van Slembrouck, column 6, lines 34-42).
 
Per claim 10, Van Slembrouck and Naderi disclose the method of claim 1, wherein replacing the portion of the webpage visible within the viewport further comprises construct rendering data corresponding to the second portion of the webpage corresponding to the first dimension about the position (Van Slembrouck, column 5, lines 35-54).
Per claim 11, Van Slembrouck  and Naderi disclose a system (Van Slembrouck, e.g., Computer System 1 as shown in Fig. 1; column 3, lines 10—17; column 3, lines 
Per claim 12, Van Slembrouck  and Naderi disclose the system of claim 11, wherein the scroll manager is further configured to:
receive a second interaction on the scroll bar of the web browser corresponding to a second position within the webpage relative to the second dimension (Van Slembrouck, column 6, lines 24-33 ); 
determine that the second interaction on the scroll bar matches a predefined interaction (Van Slembrouck, column 6, lines 53-67); and 
store, responsive to the determination that the second interaction matches the predefined interaction, a second portion of the webpage corresponding to the first dimension about the second position within the webpage relative to the second dimension (Van Slembrouck, column 5, lines 61-67 and column 6, lines 1-5; column 4, lines 1-7).
Per claim 13, Van Slembrouck  and Naderi disclose the system of claim 12, wherein the scroll manager is further configured to:
receive, subsequent to arriving at a third position within the webpage relative to the first dimension, a third interaction on the scroll bar to arrive at the second position within the webpage relative to the second dimension to be displayed within the viewport of the web browser (Van Slembrouck, e.g., Figs. 11-12 illustrates receiving, subsequent to arriving at a third position within the webpage relative to the first dimension, a third interaction on the scroll bar to arrive at the 
retrieve, from storage, the second portion of the webpage corresponding to the first dimension about the second position, without loading portions outside the second portion of the webpage (Van Slembrouck, column 6, lines 45-51).
Per claim 14, Van Slembrouck and Naderi disclose the system of claim 12, wherein the scroll manager is further configured to insert, responsive to determining that the second interaction matches the predefined interaction, an indicator at a point of the scroll bar of the browser corresponding to the second portion of the webpage (Van Slembrouck, column 5, lines 21-34).
Per claim 15, Van Slembrouck  and Naderi disclose the system of claim 11, wherein the scroll manager is further configured to: 
determine, subsequent to loading an initial portion of the webpage within the viewport of the web browser, that the second dimension of the entirety of the webpage exceeds the first dimension of the portion of the webpage visible within the viewport by a predetermined margin(Van Slembrouck, column 6, lines 6-23); and 
set the scroll thumb dimension responsive to determining that the second dimension exceeds the first dimension by the predetermined margin (Van Slembrouck, column 6, lines 24-33).
Per claim 16, Van Slembrouck and Naderi disclose the system of claim 11, wherein the scroll manager is further configured to set the scroll thumb dimension 
Per claim 17, Van Slembrouck and Naderi disclose the system of claim 11, wherein the scroll manager is further configured to select the second portion of the webpage by:
calculating a range corresponding to the first dimension about the position within the webpage based on the ratio of the first dimension to the second dimension, the range including an initial position and a terminal position of the second portion of the webpage to be displayed within the viewport of the webpage(Van Slembrouck, column 5, lines 5-11); and
loading data corresponding to the second portion of the webpage between the initial position and the terminal position of the range calculated based on the first dimension to the second dimension (Van Slembrouck, column 6, lines 6-23).
Per claim 19, Van Slembrouck and Naderi disclose the system of claim 11, wherein the scroll manager is further configured to limit loading of the webpage to the second portion of the webpage for display within the viewport of the web browser (Van Slembrouck, column 6, lines 34-42).
 
Per claim 20, Van Slembrouck and Naderi disclose the system of claim 11, wherein the scroll manager is further configured to replace the portion of the webpage visible within the viewport by construct rendering data corresponding to the second portion of the webpage corresponding to the first dimension about the position (Van Slembrouck, column 5, lines 35-54).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 9-10, with respect to claims 1 and 11, Applicant argues that “Van Slembrouck and Chen each fail to meet the exacting standard of disclosing each and every element of the claims” since “Van Slembrouck and Chen fail to disclose a scroll manager replacing a first portion of a webpage visible within a viewport with a second portion corresponding to a dimension about a position by displaying elements included in the second portion loaded on the storage, without loading an intervening portion of the webpage between the first and second portions onto the storage” as recited in claims 1 and 11.
Examiner did not rely on Van Slembrouck and Chen in the current rejection to disclose teach, or suggest “replacing, by the scroll manager, the first portion of the webpage visible within the viewport with the second portion corresponding to the first dimension about the position by loading the one or more elements included in the second portion, without loading an intervening portion of the webpage between the first portion and the second portion” as recited in the claims.  Therefore, Applicant’s arguments are moot.
In view of the above, independent claims 1 and 11 as well as dependent claims 2-7, 9, 10,10  App. Serial No. 15/872,385 Atty. Dkt. No. 099011-4024 (ID1451-US)12-17, 19, and 20 are not patentable and not in condition for allowance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gabryjelski (US 2016/0170629 A1) Techniques and apparatuses for a scrollbar for dynamic content are described herein.  In one or more implementations, a portion of initial content is displayed in a user interface along with a scrollbar configured for selection to navigate to other portions of the initial content.  While the scrollbar is selected, dynamic content for display in the user interface is detected.  In response, a dynamic scroll mode for the scrollbar is activated to enable navigation to the initial content and the dynamic content.  The dynamic scroll mode dynamically adjusts one or more scroll ratios of the scrollbar without changing a visual position of the scrollbar's thumb

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173



/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173